994 So.2d 504 (2008)
Michelle Leigh SPARKMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D08-3906.
District Court of Appeal of Florida, Fourth District.
November 12, 2008.
Robert G. Udell, Stuart, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney *505 General, West Palm Beach, for respondent.
PER CURIAM.
Michelle Leigh Sparkman seeks habeas corpus relief from her bond set in the amount of $100,000.00. We grant the petition and remand for an evidentiary hearing on Sparkman's financial resources and all other appropriate criteria. See Martin v. Jenne, 745 So.2d 412 (Fla. 4th DCA 1999); see also Patterson v. Neuman, 707 So.2d 946 (Fla. 4th DCA 1998).
Sparkman's initial bond was set in the amount of $100,000.00, in 2002, but reduced to $30,000.00 upon stipulation by the parties for various reasons. Sparkman was tried for second degree murder, and convicted of manslaughter. Her conviction was reversed and she awaits her new trial. See Sparkman v. State, 902 So.2d 253 (Fla. 4th DCA 2005).
Our review of the record provided reveals that Sparkman's finances were not considered when the $100,000.00 bond amount was set following this court's 2005 reversal. Martin, 745 So.2d at 412. Similarly, there was no consideration of the other factors as set forth in Florida Statute section 903.046(2). See Cepero v. Mascara, 981 So.2d 671 (Fla. 4th DCA 2008). On remand, the court may hear evidence in support of the reasonableness of this bond including evidence regarding the statutory factors for setting conditions for pretrial release. See Fla.R.Crim.P. 3.131(b)(3); § 903.046, Fla. Stat. (2008).
POLEN, HAZOURI and DAMOORGIAN, JJ., concur.